Citation Nr: 0110789	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  97-13 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include manic depression, anxiety, fatigue, general 
adaptive disorder, and an attitude disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1978 to September 
1980, with prior inactive service of three months and twenty-
three days.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the benefit 
sought on appeal.  In December 1998, the Board remanded the 
case to the RO so that the veteran could be scheduled for a 
travel Board hearing.  That hearing was held in February 
2001, and the case is once again before the Board for 
appellate review.

The Board notes that the rating decision on appeal also 
denied the veteran's claims of entitlement to service 
connection for a temporomandibular joint disorder and drug 
dependency.  The veteran appealed those decisions by 
submitting a timely notice of disagreement and substantive 
appeal.  At his February 2001 hearing, however, the veteran 
stated that he wished to withdraw his appeal with respect to 
both issues.  Accordingly, the Board is without jurisdiction, 
and both issues are dismissed without prejudice.  38 C.F.R. 
§§ 20.202, 20.204(b) (2000). 


REMAND

The veteran is seeking service connection for a psychiatric 
disorder, to include manic depression, anxiety, fatigue, 
general adaptive disorder, and an attitude disorder.  He 
claims that his psychiatric problems began after he took LSD 
given to him by an officer.  Before adjudicating the merits 
of this claim, however, the Board finds that additional 
development is required as a matter of law.  

A recent amendment to 38 U.S.C.A. § 5107 (West 1991) provides 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  For reasons set for below, additional 
development is needed to comply with the Veterans Claims 
Assistance Act of 2000.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  Personality 
disorders and mental deficiency are considered constitutional 
or developmental abnormalities, and, as such, are not 
considered diseases or injuries under the law. See 38 C.F.R.     
§ 3.303(c) (2000); see also 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2000); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding 
that 38 C.F.R. § 3.303(c), as it pertains to personality 
disorder, is a valid regulation). 

In this case, the veteran's service medical and personnel 
records do not show that he suffered from any chronic 
psychiatric disorder.  A February 1978 enlistment examination 
report noted that the veteran was psychiatrically normal.  A 
service personnel report dated September 1980 recommended 
that the veteran be given a general discharge because of 
"lack of motivation" and "poor attitude."  An October 1980 
report noted that the veteran was being discharged because of 
attitude problems toward superiors and the Army.  The veteran 
also was found guilty of being absent without leave and 
reduced in rank to an E-3.  An August 1980 separation 
examination report shows a check mark under "abnormal" for 
"psychiatric."  Since a psychiatric examination was not 
performed at that time, no diagnosis was provided to clarify 
"abnormal."

The record shows that the veteran was treated for psychiatric 
problems approximately sixteen years after his discharge from 
the Army.  In a February 1997 letter, a clinical social 
worker at the Somerset Clinic stated that the veteran was 
first seen at that facility in April 1996 for an intake 
assessment.  The veteran's diagnoses included bipolar 
disorder, NOS; rule out obsessive-compulsive disorder; and 
rule out personality disorder.  The veteran was also seen at 
a VA facility on several occasions in 1996 for symptoms 
involving anger and rage.  It was noted that the veteran's 
picture was unclear with respect to rendering an appropriate 
diagnosis. 

Based on the foregoing, the evidence indicates that a VA 
examination may possibly aid in the establishment of 
entitlement to service connection for a psychiatric disorder.  
The Board notes that the veteran has not been afforded a VA 
examination in connection with this claim.  Under these 
circumstances, and in light of the recent amendment 
concerning the duty to assist, the veteran should be afforded 
an appropriate VA examination to determine whether he suffers 
from a psychiatric disorder, and, if so, whether it is 
related to his period of military service. 

The Board also points out that the RO should ensure that all 
relevant evidence has been obtained.  In particular, the 
record suggests that outstanding treatment records may be 
located at the Somerset Clinic, as well as at the VA Medical 
Center in Lexington.  The duty to assist a claimant with the 
factual development of their claim includes securing medical 
records to which reference has been made.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1993).  As such, the RO should obtain all 
outstanding medical records which are pertinent to the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment pertaining to 
the veteran's psychiatric disorder.  In 
particular, the RO should contact the 
Somerset Clinic and the Lexington VA 
Medical Center.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  The RO 
should ensure that the notification and 
documentation requirements mandated by 
the Veterans Claims Assistance Act of 
2000 are met.

2.  The veteran should be scheduled to 
undergo a VA psychiatric examination to 
determine the nature and etiology of all 
identified psychiatric disorders.  The 
claims folder, including a copy of this 
remand, should be provided to the 
examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed, and the examiner should not 
render a final opinion until after 
receipt of all test results.  Following a 
review of the veteran's claims file, 
completion of the examination, and 
receipt of all test results, the examiner 
should specifically address whether it is 
at least as likely as not (50 percent 
likelihood or greater) that any Axis I 
diagnoses identified are related to 
service.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a typewritten report.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

4.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to 
service connection for a psychiatric 
disorder, to include manic depression, 
anxiety, fatigue, general adaptive 
disorder, and an attitude disorder.  If 
the benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
to afford due process of law.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




